In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00260-CV


                           ELIJAH RATCLIFF, APPELLANT

                                           V.

                   JENKINS AND YOUNG PC, ET AL., APPELLEES

                          On Appeal from the 99th District Court
                                 Lubbock County, Texas
            Trial Court No. DC-2022-CV-0168, Honorable Phillip Hays, Presiding

                                   October 14, 2022
                            MEMORANDUM OPINION
                Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Appellant, Elijah Ratcliff, proceeding pro se, filed a notice of appeal in the

referenced cause without identifying the judgment or order from which he seeks to appeal.

The trial court clerk has confirmed that no judgment has been issued and the case

remains pending. We, therefore, dismiss the appeal for want of jurisdiction.

      Our appellate jurisdiction is limited to appeals from final judgments and

interlocutory orders made appealable by statute. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998) (per

curiam). By letter of September 16, 2022, we notified Ratcliff that it did not appear that a

final judgment or appealable order had been issued by the trial court and directed him to

show how we have jurisdiction over this appeal by September 26. Ratcliff has not filed a

response or had any further communication with this Court to date.

       Because Ratcliff has not presented this Court with a final judgment or appealable

order, his appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                        Per Curiam




                                             2